JANVIER, Judge.
Plaintiff, a professional draftsman, brought this suit seeking recovery of $150 as payment for furnishing certain building plans and specifications under a verbal contract which he alleges he entered into with Anthony Ranzino as agent for the other defendant, Tile Masters, Inc. He alleges also that Ranzino bound himself for the payment of such fee as plaintiff should charge and that a fair charge for such plans and specifications is $150.
Defendants filed no answer or other appearance. When the matter was called for trial in the First City Court of New Orleans Ranzino appeared in person.
Plaintiff testified in accordance with the allegations of his petition. Ranzino then testified that plaintiff had not prepared the plans especially for him or for the other, defendant, but had merely taken from his “drawer” a set of plans which he had already prepared for some other contractor and that plaintiff then erased from the other plans and specifications the name of the other contractor and delivered, them to him. Ranzino also stated that the charge of $150 was excessive since, on a previous occasion, plaintiff had furnished to him other plans and had made a lesser charge.
The Court a quo found all facts in accordance with the testimony of plaintiff and rendered judgment as prayed for in *780favor of plaintiff and against both defendants.
We find no manifest error in this finding of fact.
Accordingly the judgment appealed from is affirmed at the cost of appellants.
Affirmed.